Exhibit 10.3

          (ORANGE COAST TITLE COMPANY LOGO) [g21367g2136701.gif]  
ORANGE COAST TITLE COMPANY
ESCROW DIVISION     3536 Concours Dr., Suite 120       Ontario, CA 91764      
(909) 987-5433    

11-09-2009
Escrow No. 1087721-IG
Property Address: APN 486-250-024-5/025-6, Moreno Valley, CA 92551
AMENDED/ADDITIONAL ESCROW INSTRUCTIONS
My instructions in the above numbered escrow are supplemented/amended in the
following particulars only:
     The undersigned, TNP Acquisitions, LLC, a Delaware limited liability hereby
designates TNP SRT Moreno Marketplace, LLC, a Delaware limited liability company
(new buyer) to become Buyer of the property described in the above referenced
escrow. All funds deposited in this escrow are to be used for the credit of “new
buyer” and upon their instructions therein.
TNP Acquisitions, LLC, a Delaware limited liability company

                BY:   /s/ Stephen Corea         Name:   Stephen Corea       
Title:   SVP Acquisitions       

     We, “TNP SRT Moreno Marketplace, LLC”, a Delaware limited liability company
(new buyer), understand that we have been designated by TNP Acquisitions, LLC, a
Delaware limited liability company to become the Buyer of the Property described
in the above-numbered escrow. We hereby consent to becoming the Buyer in that
escrow and by our signature below do thereby acknowledge that we are familiar
with each and all of the terms and provisions of that certain Purchase and Sale
Agreement dated September 22, 2009 and all amendments thereto (collectively, the
“Agreement”), as well as each and all of the terms and provisions of the escrow
instructions (as amended and/or supplemented, if at all) which are in any way
associated with the Agreement, including, without limitation, those dated
October 2, 2009 (collectively, the “Instructions”), and do hereby further
acknowledge that we have heretofore received complete and legible copies of the
referenced Agreement and Instructions, outside of escrow. We do further agree to
be bound by each and all of the terms and provisions of the Agreement and
Instructions as if we were the original Buyer thereunder, and do still further
agree to hand you all documents and funds that escrow shall deem necessary or
prudent to perfect the closing of this escrow.
     The undersigned, Moreno Marketplace, LLC, a California limited liability
company, in reliance upon the representations made above by TNP SRT Moreno
Marketplace, LLC (a Delaware limited liability company, as the new Buyer under
the Agreement and Instructions), do hereby agree to be bound by TNP
Acquisitions, LLC’s transfer of its interest in the Agreement and Instructions
to TNP SRT Moreno Marketplace, LLC, as if TNP SRT Moreno Marketplace, LLC had
been the original name of the Buyer to the aforestated escrow, and do further
agree to hand you our executed deed in favor of TNP SRT Moreno Marketplace, LLC,
a Delaware limited liability company, as the Buyer to such escrow.
ALL OTHER TERMS AND CONDITIONS OF THE AGREEMENT AND INSTRUCTIONS ARE
INCORPORATED HEREIN AND MADE A PART HEREOF, AS IF SET FORTH IN FULL HEREIN, AND
SHALL REMAIN UNALTERED (UNLESS AND THEN ONLY TO THE EXTENT THEY ARE EXPRESSLY
MODIFIED HEREIN) AND OF FULL FORCE AND EFFECT.
END OF INSTRUCTIONS.

 



--------------------------------------------------------------------------------



 



                      TNP SRT Moreno Marketplace, LLC, a Delaware limited
liability company       Moreno Market Place, LLC, a California limited liability
company                 By: Guardian Commercial Real Estate, L.P., its Sole
Member     By:   /s/ Stephen Corea       By: Guardian Realty GP, LLC, a Delaware
limited liability company, its Co-General Partner    
 
  Name: Stephen Corea                
 
  Title:   SVP Acquisitions                
 
                   
 
          By:   /s/ James P. Previti
 
James P. Previti, CEO    

REC’D NOV 19, 2009
EACH OF THE ABOVE SIGNED STATES THAT HE HAS READ THE FOREGOING INSTRUCTIONS AND
UNDERSTANDS AND AGREES TO THEM.

 